DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 and 11/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1 and 14 has been amended. 
Claims 1-6,8-11,13 and 14 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (US 5,716,657) in view of Hardesty (US 2009/0101308) in view Danis (US 3,815,575).

With regards to claim 1, Liebermann discloses grill 10 (cookware, Fig. 10) adapted to provide uniform heating (col 10, lines 29-32) comprising plate 14 (metal plate, col 19, lines 65-67) including a direct heating region where a liquid heating fluid channels 50 having a continuous interior surface (fluid conduit, Fig. 10) are in place (Fig. 10) and indirect heating region where the liquid heating fluid channels 50 are not (Fig. 10) wherein the whole plate 14 defines a food-heating zone (Fig. 10); liquid heating fluid channels 50 embedded in plate 14 which wind back and forth between the a direct heating region and indirect heating region of plate 14; a liquid heater transfer medium (operating fluid, col 17, lines 50-55) coming from a reservoir means 16 through conduit 22 (Fig. 10) therby uniformly heating the food-heating zone (col 10, lines 29-32).
Liebermann does not disclose an operating fluid that occupies 30-90 percent of the volume of the oscillating mini-channel under vacuum, said oscillation mini-channel dimensions to produce capillary forces that create vapor bubbles and liquid slugs interspersed throughout the oscillating mini-channel; wherein oscillatory movements of the vapor bubbles and liquid slugs transfers heat from the direct heating region to the indirect heating region to heat the food-heating zone and fluid conduit is coated with a material that is inert to the operating fluid thereby being unreactive to the operation fluid.
Hardesty teaches a substrate 10 having a serpentine micro-channel trace 14 (fluid conduit, Fig. 2) where a liquid (operating fluid) is introduced into micro-channel trace 14 which are evacuated to a 66 and slugs 68 (Fig. 10a) to be created by oscillation where the microchannel trace 14 is made of aluminum and copper (paragraph 0053, lines 1-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify fluid channels 50 of Liebermann with the micro-channel trace 14 as taught by Hardesty in order to provide efficient heat transfer in a heater. 
Liebermann and Hardesty does not teach the fluid conduit comprises a continuous closed-loop fluid channel configured for thermal communication with the cooking surface, fluid conduit thereby inducing an oscillation of a flow of the operating fluid within the fluid conduit upon application of heat to the direct heating region and a fluid conduit embedded in one or more than one channel fabricated in the metal plate. 
Danis teaches frying pan 1 (cookware, Fig. 4) made of metal (col 2, lines 26-31) having a tube 6 (fluid conduit, Fig. 4) comprises a continuous closed-loop (sealed in a fluid-pressure retaining manner, col 2, lines 35-40) configured to heat a cooking surface 1a (Fig.  4) where the tubing causes the vaporizable liquid 7 to boil and condense (oscillation of a flow of the operating fluid within the fluid conduit when heated), on the inside of the upper portion of the tubing and this condensation transfer heat to working liquid 8 and then to the cooking surface 1a (col 2 lines 63-68 to col 3 lines 1-3) and the tube 6 embedded in channel 1d fabricated in frying pan 1 (Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the fluid channel of Libermann and Hardesty with the tube as taught by Danis in order to provide an efficient design to heat a surface of a cooking appliance. 
With regards to claim 2, Hardesty teaches a thermal conductivity of 1200 to 4400 W/mK if copper is used (Table 1). 
With regards to claim 5, Hardesty teaches the micro-channel trace 14 has more than four turns (Fig. 2). 
With regards to claim 11, Hardesty teaches the types of materials for the micro-channel trace 14 can be made of nickel (ferromagnetic material, paragraph 0085, lines 42-45). 
With regards to claim 3, Liebermann discloses no wick in the liquid heating fluid channels 50 (Fig. 10). 
With regards to claim 4, Liebermann discloses only one liquid heating fluid channels 50 (Fig. 10). 
With regards to claim 6, Liebermann discloses a u-shaped sections and straight parallel sections (Fig. 10). 
With regards to claim 7, Liebermann discloses fluid channels 50 is a continuous length of tubing (Fig. 10). 
With regards to claim 8, Liebermann discloses plate 15 is made of a top sheet 46 and bottom sheet 48 (Fig. 1) and combined with Hardesty where metal is etched to create pipes (paragraph 0085, lines 7-8). 
With regards to claim 13, Liebermann discloses plate 14 is removable (interchangeable, Fig. 10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liebermann ,Hardesty and Danis as applied to claims 1-8, 11 and 13 above, and further in view of Sotani et al (US 4,955,361).

With regards to claim 9, Liebermann, Hardesty and Danis does not teach wherein said metal plate is single-ply.
Sotani et al teaches a hot plate 10 made of a single ply metal plate having a hollow portion (Fig. 1). 
14 of Liebermann and Hardesty with the hot plate 10 in order to provide a cost effective cookware apparatus. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liebermann, Hardesty and Danis as applied to claims 1-8, 11 and 13 above, and further in view of Bonis et al (US 3,460,971).

With regards to claim 10, Liebermann, Hardesty and Danis does not teach the metal plate is multi-ply comprising multiple layers of different types of metal. 
Bonis et al teaches a composite material having a nickel oxide layer, aluminum oxide and Spinel which are all different metals. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the plate 14 of Liebermann, Hardesty and Danis with the composite material as taught by Bonis et al to provide a metal with enhance heating capabilities for cookware. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liebermann, Hardesty and Danis as applied to claims 1-8, 11 and 13 above, and further in view of Grindrod (US 2,955,184).

With regards to claim 14, Libermann, Hardesty and Danis does not disclose a second oscillation mini-channel oriented approximately 90 degrees to the oscillation mini channel having a second continuous interior surface and wherein the continuous interior surface of the fluid conduit is coated with the material that is inert. 
Grindrod teaches an apparatus for surface heating having blind bores 8 (first mini-channel, Fig. 2) intersected at 90 degrees from one or more cross bores 10 (second mini-channel, Fig. 2) wherein bores 8 and 10 are continuous (Fig. 2) and metallic (Title).
14 of Liebermann, Hardesty and Danis with the bores 8 and bores 10 as taught by Grindrod in order to provide increased heating capacity of a heating apparatus. 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 11/25/2020 is insufficient to overcome the rejection of claims 1-6 and 8-11 based upon Hardesty (US 2009/0101308) in view Danis (US 3,815,575) as set forth in the last Office action because:  Applicant argues that Hardesty is not relevant prior art because its not analogous art. Hardesty is associated with a heat pump device (abstract, line 1). Hardesty specifically discusses heating of the contents of a micro-channel at an evaporation temperature to be used as a heat source (abstract, lines 4-7). Because Hardesty describes the use of a heat source that is a micro-channel this would be proper prior art for a piece of cookware. 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not teach uniform heating to a cooking surface. 
Examiner’s response: Applicant specifically argues Hardesty does not teach a uniform heat to a cooking surface. Liebermann discloses grill 10 (cookware, Fig. 10) adapted to provide uniform heating (col 10, lines 29-32) comprising plate 14 (metal plate, col 19, lines 65-67) including a direct heating region where a liquid heating fluid channels 50. Applicant argues that Hardesty is not relevant prior art because its not analogous art. Hardesty is associated with a heat pump device (abstract, line 1). Hardesty specifically discusses heating of the contents of a micro-channel at an evaporation 
Applicant’s arguments: Applicant argues the prior art does not disclose the limitation “a fluid conduit having a continuous interior surface wherein the continuous interior surface of the fluid conduit is coated with a material that is inert to the operating fluid thereby being unreactive to the operating fluid” in claim 1.
Examiner’s response: Liebermann discloses grill 10 (cookware, Fig. 10) comprising plate 14 (metal plate, col 19, lines 65-67) including a direct heating region where a liquid heating fluid channels 50 having a continuous interior surface (fluid conduit, Fig. 10). Hardesty teaches a substrate 10 having a serpentine micro-channel trace 14 (fluid conduit, Fig. 2) where a liquid (operating fluid) is introduced into micro-channel trace 14 which are evacuated to a vacuum and liquid is partially introduced to a designed level which enough to allow bubbles 66 and slugs 68 (Fig. 10a) to be created by oscillation where the microchannel trace 14 is made of aluminum and copper (paragraph 0053, lines 1-4).
Applicant’s arguments: Applicant argues the prior art does not disclose the limitation “a second fluid conduit having a second continuous interior surface wherein the continuous interior surface of the fluid conduit is coated with a material that is inert to the operating fluid thereby being unreactive to the operating fluid” in claim 14.
Examiner’s response: Grindrod teaches an apparatus for surface heating having blind bores 8 (first mini-channel, Fig. 2) intersected at 90 degrees from one or more cross bores 10 (second mini-channel, Fig. 2) wherein bores 8 and 10 are continuous (Fig. 2) and metallic (Title).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761